 

 

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case r ' L. E D

JUL 1.2 2019

 

 

|

UNITED STATES DISTRICT COUR’

SOUTHERN DISTRICT OF CALIFORNIA CLEMK US DISTRICT COURT
SOUTHERN “STRICT OF CALIFORNIA

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL... _cearsamastts nasal
V. (For Offenses Committed On or After November 1, 1987)

 

 

 

 

 

   

HECTOR MARTIN DEL CAMPO AMARO (1) Case Number: 19CR853-CAB
JEREMY D. WARREN

Defendant’s Attorney

USM Number 73903298

Oo -

THE DEFENDANT;

pleaded guilty to count(s) ONE (1) OF THE ONE-COUNT INFORMATION

[1 was found guilty on count(s)

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

Count
Title & Section Nature of Offense Number(s)
21 USC 952, 960 IMPORTATION OF METHAMPHETAMINE 1
The defendant is sentenced as provided in pages 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
(] The defendant has been found not guilty on count(s)
L] Count(s) is dismissed on the motion of the United States.

 

Assessment : $100.00
—<] Pursuant to the motion of the United States under 18 USC 3573, the special assessment provided for under 18 USC 3013 is
waived and remitted as uncollectible.

JVTA Assessment*: $
*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

XI No fine (1 Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

July 12.2019 }

Date of Impgéition 6f Sentence

 

HON. Cathy Ann Benofvenso
UNITED STATES DISTRICT JUDGE

 
 

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: HECTOR MARTIN DEL CAMPO AMARO (1) Judgment - Page 2 of 2
CASE NUMBER: 19CR853-CAB

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
24 MONTHS.

Sentence imposed pursuant to Title 8 USC Section 1326(b).

The court makes the following recommendations to the Bureau of Prisons:

PLACEMENT IN A FACILITY WITHIN THE WESTERN REGION (SOUTHERN CALIFORNIA
AREA) TO FACILITATE FAMILY VISITATIONS.

KO

(1 The defendant is remanded to the custody of the United States Marshal.

The defendant must surrender to the United States Marshal for this district:
LC) at A.M. on

 

 

 

[1 as notified by the United States Marshal.

The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:

C1 onor before

[J] as notified by the United States Marshal.

O as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAT.
By DEPUTY UNITED STATES MARSHAL

Hf

19CR853-CAB
